             Case 2:21-bk-51870                             Doc 2       Filed 05/27/21 Entered 05/27/21 12:28:54   Desc Main
                                                                        Document     Page 1 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        SOUTHERN DISTRICT OF OHIO

 In re                                                                               )        Case No.
 Angela Marie Todd                                                                   )
                                                                                     )    Chapter 13
                                           Debtor(s)                                 )    Judge

                                                                            CHAPTER 13 PLAN

1. NOTICES
 The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
 separately.

 This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1. “Debtor” means
 either a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to sections of
 Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
 Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
              Debtor        is not eligible for a discharge.
              Joint Debtor        is not eligible for a discharge.
     Initial Plan.
     Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and must be served
 on the Trustee, the United States trustee, and all adversely affected parties. If the Amended Plan adversely affects any party, the
 Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any changes (additions or deletions) from
 the previously filed Plan or Amended Plan must be clearly highlighted in a conspicuous manner in the Amended Plan filed with the
 Court. LBR 3015-2(a)(1).
 If an item is not checked, the provision will be ineffective if set out later in the Plan.

                The checkboxes below will be checked automatically if information is entered in the referenced Plan provisions.

   This Plan contains nonstandard provisions in Paragraph 13.
   The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
 Paragraph(s) 5.1.2(A) and/or 5.1.4(A).
   The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2, and/ or 5.4.3.

 NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
 discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim
 may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.


2. PLAN PAYMENT AND LENGTH

2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 867.00 per month. [Enter step payments below, if any.] The
Debtor shall commence making payments not later than thirty (30) days after the date of filing of the Plan or the order for relief,
whichever is earlier. § 1326(a)(1).

2.1.1 Step Payments, if any:

2.2 Unsecured Percentage.

   Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of          % on each allowed
nonpriority unsecured claim.

   Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
$ 52,020.00 . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
allowed nonpriority unsecured claim is estimated to be no less than 5.00 %.

                                                                               Page 1 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2       Filed 05/27/21 Entered 05/27/21 12:28:54               Desc Main
                                                                        Document     Page 2 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)

2.3 Means Test Determination.

  Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must be a
minimum of thirty-six (36) months but not to exceed sixty (60) months.

   Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of the Plan must be
sixty (60) months.

Upon notice filed with the Court, the Trustee is authorized to administratively increase the proposed percentage payable to nonpriority
unsecured creditors to ensure the Plan complies with § 1325(b)(1)(B).

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total Plan payment to the
Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of the
total Plan payment to the Trustee. LBR 3070- 1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR
3070-1(a) and (b).

   NONE
 Name of Lessor/Secured Creditor                                     Property Description                   Monthly Payment Amount
 Bridgecrest                                                         2017 Honda Civic 50,000 miles           540.00
                                                                     NADA Value Listed
                                                                     Location: 4018 Platte Avenue, Groveport
                                                                     OH 43125

4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

4.1          Non-Government Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of
             the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2(A) and 5.1.4(A). Further, the Debtor may
             propose to eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2, and 5.4.3. If the
             Debtor proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection
             must be filed on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or
             nonpossessory, nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
             judicial lien or security interest may be promptly filed after it is discovered.

4.2          Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
             modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule
             3012(c). Any motion or claim objection that includes a request to determine the amount of the secured claim of a
             governmental unit (including any such motion or claim objection that also includes a request to determine the amount of the
             secured claim of a non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the
             time for filing one has expired. Rule 3012, advisory committee note (2017 Amendments).

4.3          Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2(A), 5.1.4(A), 5.4.1, 5.4.2, or 5.4.3, the
             motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons
             and complaint. Rule 3007(a)(2), Rule 3012(b), and Rule 4003(d).

4.4          Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2(A) or (B), 5.1.3, 5.1.4(A) or (B), and 5.4.1 will retain
             its lien on the property interest of the Debtor or the Debtor's estate until the earlier of -- (a) payment of the underlying debt
             determined under nonbankruptcy law, (b) discharge of the underlying debt under § 1328, or (c) completion of the Plan -- at
             which time the lien will terminate and be released by the creditor.

5. PAYMENTS TO CREDITORS

                                                                     SUMMARY OF PAYMENTS BY CLASS

 Class                                                               Definition                             Payment/Distribution by Trustee
 Class 1                                                             Claims with Designated Specific        Paid first in the monthly payment
                                                                     Monthly Payments                       amount designated in the Plan
                                                                                   Page 2 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2       Filed 05/27/21 Entered 05/27/21 12:28:54            Desc Main
                                                                        Document     Page 3 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
Class 2                         Secured Claims with No                                                 Paid second and pro rata with other
                                Designated Specific Monthly                                            Class 2 claims.
                                Payments and Domestic Support
                                Obligations (Arrearages)
Class 3                         Priority Claims                                                        Paid third and pro rata with other
                                                                                                       Class 3 claims.
 Class 4                                                             Nonpriority Unsecured Claims      Paid fourth and pro rata with other
                                                                                                       Class 4 claims.
 Class 5                                                             Treatment of Claims with a Non-   See Paragraph 5.5
                                                                     Filing Codebtor, Guarantor, or
                                                                     Third Party
 Class 6                                                             Claims Paid by the Debtor         Not applicable

Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are available,
the maximum number of Classes may receive distributions concurrently. Notwithstanding the above, the Trustee is authorized within
the Trustee’s discretion to calculate the amount and timing of distributions as is administratively efficient. If the Trustee receives
written communication from a creditor that a claim has been paid in full, released, waived, or otherwise deemed satisfied, the Trustee
may file a Notice of Deemed Satisfaction of Claim with the Court and distribute any funds returned to the Trustee relating to such
claim to other creditors without further order of the Court.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

The following Class 1 claims shall be paid first in the monthly payment amount designated below. The Plan payment is calculated in
an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the statutory Trustee fee. If
the Debtor makes a payment that is less than the full Plan payment amount, the Trustee will make distributions on Class 1 claims in
the order of priority set forth in the Bankruptcy Code.

5.1.1 Maintenance of Regular Mortgage Payments

Regular mortgage payments shall be calculated to include the payment due the month after the filing of the petition. For mortgage
loan claims disbursed by the Trustee, arrearage payments shall be calculated to include the payment due for the month of the filing of
the petition. Arrearages shall be listed in Paragraph 5.2.1 and paid as Class 2 claims.

Trustee disburse.
  NONE

Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may be paid directly by the Debtor
only if the mortgage is current as of the petition date. LBR 3015-1(d).
   NONE

5.1.2 Modified Mortgages or Liens Secured by Real Property

The following claims are subject to modification as (1) claims secured by real property that is not the Debtor's principal residence, (2)
claims secured by other assets in addition to the Debtor's principal residence, or (3) claims for which the last payment on the original
payment schedule for a claim secured only by a security interest in real property that is the Debtor's principal residence is due before
the date on which the final payment under the Plan is due. §§ 1322(b)(2), (c)(2).

5.1.2(A) Cramdown/Real Property. To the extent that a claim is in excess of the value of the property, the balance in excess of the
value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

    NONE

5.1.2(B) Non-Cramdown/Real Property. The full amount of the following claims shall be paid through the Plan because the value of
the property is greater than the value of the claim. The proof of claim amount will control, subject to the claims objection process.

    NONE



                                                                                   Page 3 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2    Filed 05/27/21 Entered 05/27/21 12:28:54            Desc Main
                                                                     Document     Page 4 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable [“910 Claims/Personal
Property”]

The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s
personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The proof of
claim amount will control, subject to the claims objection process.

      NONE

5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable

The following claims are secured by personal property not described above in Paragraph 5.1.3.

5.1.4(A) Cramdown/Personal Property. To the extent that a claim is in excess of the value of the property, the balance in excess of
the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

      NONE
         Name of Creditor/Procedure                                            Property Description            Purchase/ Transaction Date
 1.          Bridgecrest                                                       2017 Honda Civic 50,000 miles   Opened 09/18 Last Active
                                                                               NADA Value Listed               3/04/21
               Motion                                                          Location: 4018 Platte Avenue,
               Plan                                                            Groveport OH 43125
               Claim Objection
             Value of Property                      Estimated                  Interest Rate                   Minimum Monthly Payment
                                                    Secured Claim to                                           Including Interest
                                                    be Paid
 1.          $14,900.00                             $14,900.00                 5.25%                           $540.00

5.1.4(B) Non-Cramdown/Personal Property. The full amount of the following claims will be paid through the
Plan because the value of the property is greater than the value of the claim. The proof of claim amount will control,
subject to the claims objection process.

      NONE

5.1.5 Domestic Support Obligations (Ongoing) - Priority Claims under § 507(a)(1)

The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor becomes
subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the Trustee. Arrearages
shall be listed in Paragraph 5.2.2 and paid as Class 2 claims.

      NONE

5.1.6 Executory Contracts and Unexpired Leases

Service Requirements. The Plan shall be served on the holder of any executory contract or unexpired lease listed in Paragraph 5.1.6.

The Debtor rejects the following executory contracts and unexpired leases.

             Notice to Creditor of Deadline to File Claim for Rejection Damages: A proof of claim for rejection damages must be filed
             by the creditor within ninety (90) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be treated
             as a Class 4 nonpriority unsecured claim.

      NONE

The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(c)(1). Any prepetition arrearage shall be cured in
monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor may not incur debt to exercise an
option to purchase without obtaining Trustee or Court approval. LBR 4001-3.

                                                                            Page 4 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2    Filed 05/27/21 Entered 05/27/21 12:28:54            Desc Main
                                                                     Document     Page 5 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)

Trustee disburse.

    NONE

Debtor direct pay.

   NONE
 Name of Creditor                  Property Description Regular Number of         Monthly             Estimated Arrearage Contract/Lease
                                                        Payments                  Contract/Lease      as of Petition Date Termination Date
                                                        Remaining as of           Payment
                                                        Petition Date
 Acima Credit                      Lease for Furniture 10                         $259.00             $0.00               9/26/2021
                                   TO BE ASSUMED

5.1.7 Administrative Claims

The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees beyond
those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth below. LBR
2016-1(b).

   NONE
 Name of Claimant                                   Total Claim                   Amount to be Disbursed by     Minimum Monthly Payment
                                                                                  Trustee                       Amount
 Dennis B. Dahlberg 0092868                         4,350.00                      2,850.00                      150.00

5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments

The following claims are secured claims with no designated monthly payments, including mortgage arrearages, certificates of
judgment, and tax liens. The proof of claim amount shall control, subject to the claims objection process. Class 2 claims shall be paid
second and shall be paid pro rata with other Class 2 claims. The interest rate in Paragraph 7 does not apply to claims in this Paragraph.

    NONE

5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental unit and
the estimated arrearage amount shall be listed below.

    NONE

5.3 CLASS 3 - PRIORITY CLAIMS

Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under § 507(a) shall be
paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid pro rata with other Class 3
claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims shall be paid fourth and
shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens



                                                                            Page 5 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2    Filed 05/27/21 Entered 05/27/21 12:28:54    Desc Main
                                                                     Document     Page 6 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663 (6th Cir.
2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website at
www.ohsb.uscourts.gov.

    NONE

5.4.2 Judicial Liens Impairing an Exemption in Real Property

The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See Paragraph 4
for additional information. Preferred form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

    NONE

5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and may be
avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are available on the
Court’s website at www.ohsb.uscourts.gov.

    NONE

5.4.4 Mortgages to be Avoided Under § 544

The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor or the
Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the Trustee has
standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that would benefit the
estate.

    NONE

5.5 CLASS 5 - TREATMENT OF CLAIMS WITH A NON-FILING CODEBTOR, GUARANTOR, OR THIRD PARTY

5.5(A) Claims Paid by Non-Filing Codebtor, Guarantor, or Third Party. The following claims shall not be paid by the Trustee or
        the Debtor but shall be paid by a non-filing codebtor, guarantor, or third party.

    NONE

5.5(B) Claims Paid by Debtor or Trustee. The following claims with a non-filing codebtor or guarantor shall be paid by the Debtor
        or Trustee.
   NONE

5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

The following claims, which are not otherwise addressed in the Plan, shall not be paid by the Trustee but shall be paid directly by the
         Debtor.
  NONE

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon confirmation of
the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule 3015(g)(2).

    NONE

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in paragraph
5.1.1 and 5.2.1, secured claims shall be paid interest at the annual percentage rate of 5.25% based upon a declining monthly balance

                                                                            Page 6 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2    Filed 05/27/21 Entered 05/27/21 12:28:54      Desc Main
                                                                     Document     Page 7 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
on the amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit Corp. (In re
Till), 541 U.S. 465 (2004).

    This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at           %
          from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

The Debtor shall provide the Trustee with a copy of each federal income tax return by April 30 of each year, unless otherwise ordered
by the Court.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and,
unless otherwise ordered by the Court, shall turn over any balance in excess of such amount to the Trustee by June 1 of each year.
Unless otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the benefit of
creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and served pursuant to LBR
9013-3(b).

9. OTHER DUTIES OF THE DEBTOR

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the
event of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.

9.2 Personal Injury, Workers Compensation, Bonuses, Buyout, Severance Package, Lottery Winning, Inheritance, or Any
Other Funds to Which the Debtor May Be Entitled or Becomes Entitled to Receive

The Debtor shall keep the Trustee informed as to any claim for or receipt of money or property regarding personal injury, workers
compensation, bonuses, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be
entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all
requirements for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the
Bankruptcy Rules, or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the
Trustee for the benefit of creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or receipt of social security funds.

10. INSURANCE

10.1 Insurance Information

As of the petition date, the Debtor’s real and personal property is insured as follows.
   NONE
Property Address/            Insurance Company          Policy Number               Full/Liability              Agent Name/ Contact
Description                                                                                                     Information
 2013 Ford Focus                          Geico Insurance               6006 66 46 32       Full Coverage       Geico Insurance, One
 NADA Value Listed                                                                                              Geico Center, Macon,
 Location: 4018 Platte                                                                                          GA 31295
 Avenue, Groveport OH
 43125




                                                                             Page 7 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2    Filed 05/27/21 Entered 05/27/21 12:28:54                  Desc Main
                                                                     Document     Page 8 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
Property Address/ Insurance Company     Policy Number                                              Full/Liability            Agent Name/ Contact
Description                                                                                                                  Information
 2017 Honda Civic                         Geico Choice                  6006 66 46 32              Full Coverage             Geico Choice
 50,000 miles                             Insurance                                                                          Insurance, One Geico
 NADA Value Listed                                                                                                           Center, Macon, GA
 Location: 4018 Platte                                                                                                       31295
 Avenue, Groveport OH
 43125

10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have
the option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured
creditor is a named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement motor
vehicle. If a replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the unpaid
secured claim, the Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall
continue to pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

    Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).

    Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or
the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding
effect.
   NONE
 Nonstandard Provisions
 Debtors shall make plan payments in the amount set forth in this plan for no less than the applicable commitment period,
 but not to exceed 60 months. The dividend to be paid to unsecured creditors shall be no less than the dividend set forth in
 Section 2.2 of the plan. The Chapter 13 Trustee is authorized to administratively adjust the proposed dividend to unsecured
 creditors accordingly.


By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this
Plan contains no nonstandard provisions other than those set forth in Paragraph 13.

  Debtor's Attorney
                                                                                        /s/ Dennis B. Dahlberg
                                                                                        Dennis B. Dahlberg 0092868
  Date:         May 27, 2021                                                            Dahlberg, Stanley & Foderetti, LLC
                                                                                        1 East Livingston Avenue
                                                                                        Suite A
                                                                                        Columbus, OH 43215
                                                                                        Ph: 614-670-8103
                                                                                        Fx: 614-907-7199
                                                                                        christina@dsflawfirm.com

                                                                             Page 8 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2    Filed 05/27/21 Entered 05/27/21 12:28:54   Desc Main
                                                                     Document     Page 9 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)

 Debtor                                                                              Joint Debtor
 /s/ Angela Marie Todd
 Angela Marie Todd
 Date:      May 27, 2021                                                             Date:




                                                                            Page 9 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2     Filed 05/27/21 Entered 05/27/21 12:28:54      Desc Main
                                                                     Document      Page 10 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)

                                        NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

               Debtor has filed a Chapter 13 plan or an amended Chapter 13 plan (hereafter, the "Plan").

           Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
      bankruptcy case. If you do not have an attorney, you may wish to consult one.

            If you do not want the Court to confirm the Plan, you must file a written objection to the Plan. Objections to confirmation of
     an initial plan shall be filed within fourteen (14) days after the § 341 meeting of creditors is concluded. Objections to confirmation
     of an amended plan shall be filed with the later of twenty-one (21) days after service of the amended plan or fourteen (14) days
     after the 341 meeting of creditors is concluded. If a timely objection to the Plan is filed within seven (7) days of the confirmation
     hearing date, the confirmation hearing will be rescheduled. Rule 3015(f).

           Your objection to the Plan, explaining your position, must be filed with the Court and mailed by first class mail to the United
     States Bankruptcy Court


     OR your attorney must file the objection using the Court’s ECF System.

             The Court must receive your objection on or before the applicable deadline above.

             You must also send a copy of your objection either by 1) the Court's ECF System or by 2) first class mail to:

      Angela Marie Todd
      4018 Platte Avenue
      Groveport, OH 43125


      Dennis B. Dahlberg 0092868
      1 East Livingston Avenue
      Suite A
      Columbus, OH 43215

    The Office of US Trustee
    170 North High Street, Suite 200
    Columbus, Ohio 43215

    Edward A. Bailey
    Chapter 13 Trustee
    130 E. Wilson Bridge Rd.,
    Suite 200
    Worthington, Ohio 43085

    Faye D. English
    Chapter 13 Trustee
    10 W. Broad St. Suite 1600
    Columbus, Ohio 43215




     and the United States trustee.

           If you or your attorney do not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
     enter an order confirming the Plan without further hearing or notice.




                                                                             Page 10 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2     Filed 05/27/21 Entered 05/27/21 12:28:54   Desc Main
                                                                     Document      Page 11 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)

                                                                          Certificate of Service

         I hereby certify that a copy of the foregoing Chapter 13 Plan was served electronically on the date of filing through the
Court's ECF System on all ECF participants registered in this case at the email address registered with the Court and

             by first class mail on May 27, 2021 addressed to:



 Angela Marie Todd
 4018 Platte Avenue
 Groveport, OH 43125

 Acima Credit
 9815 South Monroe Street
 4th Floor
 Sandy, UT 84070
 Acima Credit
 9815 S Monroe Street
 4th Floor
 Sandy, UT 84070
 AES
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES
 Pob 61047
 Harrisburg, PA 17106
 AES
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES
 Pob 61047
 Harrisburg, PA 17106
 AES
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES
 Pob 61047
 Harrisburg, PA 17106
 AES
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES
 Pob 61047
 Harrisburg, PA 17106
 AES/Pennsylvania Higher Education Assist
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES/Pennsylvania Higher Education Assist
 Pob 61047
 Harrisburg, PA 17106
 AES/Pennsylvania Higher Education Assist
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES/Pennsylvania Higher Education Assist
 Pob 61047

                                                                              Page 11 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2     Filed 05/27/21 Entered 05/27/21 12:28:54   Desc Main
                                                                     Document      Page 12 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
 Harrisburg, PA 17106
 AES/Pennsylvania Higher Education Assist
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES/Pennsylvania Higher Education Assist
 Pob 61047
 Harrisburg, PA 17106
 AES/Pennsylvania Higher Education Assist
 Attn: Bankruptcy
 Po Box 2461
 Harrisburg, PA 17105
 AES/Pennsylvania Higher Education Assist
 Pob 61047
 Harrisburg, PA 17106
 Bonneville Bank
 Attn: Bankruptcy Department
 P.O. Box 400
 Provo, UT 84603
 Bonneville Bank
 Attn Credit Disputes
 Provo, UT 84603
 Bridgecrest
 7300 East Hampton Avenue
 Suite 100
 Mesa, AZ 85209
 Bridgecrest
 7300 East Hampton Avenue
 Suite 100
 Mesa, AZ 85209
 Capital One Auto Finance
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Capital One Auto Finance
 Credit Bureau Dispute
 Plano, TX 75025
 CCS Collections
 725 Canton Street
 Norwood, MA 02062
 Choice Recovery
 1105 Schrock Road
 Suite 700
 Columbus, OH 43229
 Choice Recovery
 1105 Schrock Road
 Columbus, OH 43229
 Choice Recovery
 1105 Schrock Road
 Suite 700
 Columbus, OH 43229
 Choice Recovery
 1105 Schrock Road
 Columbus, OH 43229
 Choice Recovery
 1105 Schrock Road
 Suite 700
 Columbus, OH 43229
 Choice Recovery
 1105 Schrock Road
 Columbus, OH 43229
 Comenity Bank/Avenue
 Attn: Bankruptcy
 Po Box 182125

                                                                             Page 12 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2     Filed 05/27/21 Entered 05/27/21 12:28:54   Desc Main
                                                                     Document      Page 13 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
 Columbus, OH 43218
 Comenity Bank/Avenue
 Po Box 182789
 Columbus, OH 43218
 Credit Collection Services
 Attn: Bankruptcy
 725 Canton St
 Norwood, MA 02062
 Credit Collection Services
 Po Box 607
 Norwood, MA 02062
 Credit Collection Services
 Attn: Bankruptcy
 725 Canton St
 Norwood, MA 02494
 Credit Collection Services
 Po Box 447
 Norwood, MA 02062
 Credit Management Lp
 Attn: Bankruptcy
 6080 Tennyson Parkway, Ste 100
 Plano, TX 75024
 Credit Management Lp
 6080 Tennyson Parkway
 Plano, TX 75024
 Crest Financial
 Attn: Bankruptcy
 61 West 13490 South
 Draper, UT 84020
 Crest Financial
 15 West Scenic Pointe
 Salt Lake City, UT 84020
 Enhanced Recovery Company
 Attn: Bankruptcy
 8014 Bayberry Road
 Jacksonville, FL 32256
 Enhanced Recovery Company
 Po Box 57547
 Jacksonville, FL 32241
 Financial Systems of Toledo
 Attn: Bankruptcy
 Po Box 351297
 Toledo, OH 43635
 Financial Systems of Toledo
 2821 N Holland Sylvania Rd
 Toledo, OH 43635
 Franklin County Court of Common Pleas
 373 S High Street
 Columbus, OH 43215
 Green Dot Bank
 1675 North Freedom Blvd
 Provo, UT 84604
 KeyBridge Medical Revenue
 Attn: Bankruptcy
 2348 Baton Rouge Ave
 Lima, OH 45802
 KeyBridge Medical Revenue
 2348 Baton Rouge Ave
 Lima, OH 45802
 KeyBridge Medical Revenue
 Attn: Bankruptcy
 2348 Baton Rouge Ave
 Lima, OH 45802
 KeyBridge Medical Revenue

                                                                             Page 13 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2     Filed 05/27/21 Entered 05/27/21 12:28:54   Desc Main
                                                                     Document      Page 14 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
 2348 Baton Rouge Ave
 Lima, OH 45802
 Labcorp
 PO Box 2240
 Burlington, NC 27216
 Luther Appliance & Fur
 129 Oser Ave Ste A
 Hauppauge, NY 11788
 Merrick Bank/CardWorks
 Attn: Bankruptcy
 Po Box 9201
 Old Bethpage, NY 11804
 Merrick Bank/CardWorks
 Po Box 9201
 Old Bethpage, NY 11804
 Michael Lubes
 7530 Lucerne Drive
 Suite 210
 Cleveland, OH 44130
 Portfolio Recovery Associates, LLC
 Attn: Bankruptcy
 120 Corporate Boulevard
 Norfolk, VA 23502
 Portfolio Recovery Associates, LLC
 120 Corporate Blvd Ste 100
 Norfolk, VA 23502
 Recovery One
 Attn: Bankruptcy
 3240 West Henderson Road
 Columbus, OH 43220
 Recovery One
 Po Box 20404
 Columbus, OH 43220
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408

                                                                             Page 14 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2     Filed 05/27/21 Entered 05/27/21 12:28:54   Desc Main
                                                                     Document      Page 15 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116

                                                                             Page 15 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
             Case 2:21-bk-51870                             Doc 2     Filed 05/27/21 Entered 05/27/21 12:28:54     Desc Main
                                                                     Document      Page 16 of 16
MANDATORY FORM PLAN (Revised 01/08/2021)
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 U.S. Department of Education
 Ecmc/Attn: Bankruptcy
 Po Box 16408
 Saint Paul, MN 55116
 U.S. Department of Education
 Po Box 5609
 Greenville, TX 75403
 Usdoe/Glelsi
 Attn: Bankruptcy
 Po Box 7860
 Madison, WI 53707
 Usdoe/Glelsi
 2401 International Lane
 Madison, WI 53704
 Verizon Wireless
 PO Box 408
 Newark, NJ 07101

    NONE

    NONE


                                                                                      /s/ Dennis B. Dahlberg
                                                                                      Dennis B. Dahlberg 0092868
                                                                                      1 East Livingston Avenue
                                                                                      Suite A
                                                                                      Columbus, OH 43215
                                                                                  Ph: 614-670-8103
                                                                                  Fx: 614-907-7199
                                                                                      christina@dsflawfirm.com




                                                                             Page 16 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
